Title: From Thomas Jefferson to Jonathan Thompson, 9 December 1824
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Dec. 9. 24.
I recd yesterday your favor of Dec. 1. informing me that you had recd & forwarded for me to Colo B. Peyton 11. boxes & packages from Messrs Dodge & Oxnard of Marseilles, and had paid for me freight, duties Etc. 37. D 72 c and I this day desire Colo Peyton to remit you that sum.In running my eye over the items of the acct I thought I discovered a small error. 96 ℔ Maccaroni charged in the invoice 38 francs–40. Centmes say 7 D–20 c  at 15. p. c. duty are extended at 4. D 35 cents which I suppose should have been 1. D 08 c but not being familiar with these things I suppose I do not understand the statement, and the error moreover  if it is one, not being worth notice I have not hesitated to direct the remittance in full. I am under sufft obligns to you for  advancing freight Etc on these occns, it being impossible for me to provide beforehand, not knowing to what port my correspdts will have an oppty of sending what I write for, for this kindness I am very thankful to you and pray you to be assured of my great esteem & respect.Th: J